Citation Nr: 0700868	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-03 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
evaluated as 20 percent disabling from March 24, 2004, to 
January 25, 2005.

2.  Entitlement to an increased rating for low back strain; 
degenerative disc disease of the lumbar spine; status post T-
4 through S-1 fusion surgery, evaluated as 40 percent 
disabling from November 1, 2005.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a  June 2004 decision by the RO which granted 
an increased rating for low back strain from 10 percent to 20 
percent disabling, effective March 24, 2004.


REMAND

The veteran underwent fusion surgery on his lumbar spine on 
January 25, 2005.  By a March 2005 decision the RO granted a 
100 percent disability rating based on convalescence for low 
back strain, degenerative disc disease of the lumbar spine, 
status post T-4 through S-1 fusion surgery, effective from 
January 25, 2005, then 20 percent from May 1, 2005.  The 100 
percent disability rating for the convalescent period was 
extended by subsequent RO decisions from May 1 to September 
1, 2005; from September 1 to October 1, 2005; and from 
October 1 to November 1, 2005.  By a September 2005 decision 
the RO increased the post-convalescent rating to 40 percent 
disabling.  The 40 percent disability rating has been in 
effect from November 1, 2005, to the present time.  

The veteran was afforded a March 2005 VA examination, which 
in pertinent part was in connection with his claim for 
increased rating for his service-connected low back strain.  
However, because the veteran was still recuperating from the 
January 2005 fusion surgery on his lumbar spine, the 
examiner's ability to conduct a complete examination of the 
veteran's low back was limited.  Because of his disabled 
condition at that time the veteran was unable to attend two 
other examinations scheduled in connection with other claims.  
The record contains a September 30, 2005, work status report 
from the veteran's private back surgeon which stated he could 
return to work with a permanent restriction against lifting 
more than 30 pounds.  The report also indicated that the 
veteran was still under the surgeon's care, and he was to 
return for a follow-up examination in January 2006.  The 
surgeon also provided a prescription for 8 weeks of physical 
therapy.  However, the record contains no further treatment 
reports relating to follow-up examinations of the veteran's 
back, and his physical therapy.  Therefore, a remand is 
needed to obtain a current VA examination of the veteran's 
spine, and up-to-date treatment reports.

Accordingly, the matter is hereby REMANDED for the following 
actions.   

1.	Send the veteran a VCAA notice letter 
that complies with the recent decision in 
the case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Ask the veteran 
to identify, and provide releases for, 
any additional, relevant private 
treatment records that he wants VA to 
help him obtain.  If he provides 
appropriate releases, or identifies any 
VA treatment, assist him in obtaining the 
records identified, following the 
procedures in 38 C.F.R. § 3.159 (2005).  
The materials obtained, if any, should be 
associated with the claims file.

2.	After the foregoing development has been 
completed, schedule the veteran for an 
examination with a VA physician with 
expertise in disorders of the spine.  The 
claims file must be forwarded to the 
examiner for review along with a copy of 
this remand.  The examiner should be 
asked to provide a detailed report 
assessing the severity of the veteran's 
service-connected lumbosacral strain, 
degenerative disc disease of the lumbar 
spine; status post T-4 through S-1 fusion 
surgery, and the amount of limitation of 
motion, if any.  All appropriate testing 
should be completed to include range of 
motion testing.  Any pain on use, pain 
with flare-up, or other functional loss 
due to the veteran's lumbar spine 
disorder should be quantified by equating 
the functional loss(es) to limitation of 
motion, expressed in degrees beyond that 
shown clinically.  It should be 
specifically noted whether functional 
losses equate to disability tantamount to 
ankylosis (favorable or unfavorable) of 
the thoracolumbar spine.  

Following a review of the claims file, 
and interview of the veteran, the 
examiner should provide as detailed of an 
assessment as possible of the severity of 
the veteran's service-connected 
lumbosacral strain during the period from 
March 24, 2004, to January 25, 2005, 
including providing an opinion as to 
whether it is, or is not, likely that the 
veteran was suffering from degenerative 
disc disease of the lumbar spine during 
that period of time.  The report should, 
to the extent possible as shown by 
documentation in the claims file, as 
described above, assess the amount of 
limitation of motion, if any, pain on 
use, and whether functional losses 
equated to disability tantamount to 
ankylosis (favorable or unfavorable) of 
the thoracolumbar spine that the veteran 
was experiencing at that time. 

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).

3.	Thereafter, take adjudicatory action on 
the veteran's claim for an increased 
rating for his service-connected 
lumbosacral strain, degenerative disc 
disease of the lumbar spine; status post 
T-4 through S-1 fusion surgery, giving 
consideration to whether a rating greater 
than 20 percent is warranted for the 
period from March 24, 2004, to January 
25, 2005, and whether a rating greater 
than 40 percent is warranted from 
November 1, 2005 to the present time 
(including consideration of whether the 
convalescent period with a 100 percent 
disability rating should be extended for 
any period from November 1, 2005).  
Action by the AOJ should include the 
question of whether referral for 
consideration of an extraschedular rating 
is warranted under 38 C.F.R. § 3.321 
(2006).  If the benefit sought remains 
denied, issue the veteran and his 
representative a supplemental statement 
of the case (SSOC).  

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005). 



________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a 
decision of the Board is appealable to the Court.  
This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on 
the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2006).


